Title: To James Madison from John Blair Smith, 21 June 1784
From: Smith, John Blair
To: Madison, James


Dear Sir;
Hampden Sydney, June 21. 1784.
I am sorry to interrupt your attention to important business, by introducing a matter in this letter, which you are already tired of. However as it is of some importance, I presume upon your usual patience & candor.
Since my arrival at home, I have seen a part of your Journals, & by them have learned the objects of the Petition from the Episcopal Clergy, which in one or two instances, appear to me very exceptionable. The first part of their prayer is necessary & proper; & the whole of it might pass without much animadversion to its disadvantage, ’till you hear them requesting that “they, the Clergy, may be incorporated by law;” & then an attentive mind must revolt against it as very unjustifiable, & very insulting to the members of their communion in general. Had they requested that an incorporating act should pass, in favour of that Church as a party of Christians, whereby the people might have had a share in the direction of ecclesiastical regulations, & the appointment of Church officers for that purpose, it would have been extremely proper. But as the matter now stands, the Clergy seem desirous to exclud[e] them from any share in such a privilege & willing to oblige the members of their Churches to sit down patiently, under such regulations as an incorporated body of Clergymen, who wish to be peculiarly considered as ministers in the view of the law, shall chuse to make, without a legal right to interfere in any manner, but such as these spiritual leaders may think fit to allow. I should expect that such an Idea of spiritual domination, would be resented & opposed by every adherent to that Society. I should suppose that every one of them who felt the spirit of his station would regard the attempt as an indefensible remain of Star-chamber tyranny, & resist it accordingly. However, if the Gentlemen, of the communion are so used to Dictators, that they either have not observed the Jure divino pretension to domineer over them, or have not inclination or Spirit to oppose it, perhaps it may be thought proper for one so little interested in the matter as myself to be Silent. I confess that I have less reason to interfere than many others: but as a Citizen of a free State I am interested in the Spirit which my Countrymen discover, & am sorry that there is room to suppose them too insensible of their own importance in any instance whatever.
But that part of the petition, which concerns me most, as well as every Non-Episcopalian in the state, is, where these Clergymen pray for an act of the Assembly to Enable, them to regulate all the spiritual concerns of that Church &c. This is an express attempt to draw the State into an illicit connexion & commerce with them, which is already the ground of that uneasiness which at present prevails thro’ a great part of the State. According to the spirit of that prayer, the Legislature is to consider itself as the head of that Party, & consequently they as Members are to be fostered with particular care. This is unreasonable & highly improper, as well as dangerous. It ought therefore to [be] treated by the assembly as an ill-digested Scheme of policy in the present State of affairs. I am sorry that Christian Ministers should virtually declare their Church a mere political machine, which the State may regulate at pleasure; but I shall be surprized if the Assembly shall assume the improper office. The interference of the Legislature is always dangerous, where it is unnecessary. And I am sure it is plainly so in this case. It would be to decide upon a matter which a Superior power, I mean the Convention in the Bill of Rights, has already determined. It would be to give leave to do what every class of Citizens has a natural, unalienable right to do without any such leave; for surely every religious society in the State possesses full power to regulate their internal police; without depending upon the Assembly for leave to do so. Surely we are not again to be irritated & harassed with the heavy weight of a State-Church, that is to sit as sovereign over the rest, by depending in a more particular manner for direction in Spirituals, upon that antiquated fountain head of influences, the secular power.
I have here hastily throw together the very first thoughts which occurred to me upon reading the Journals; & as you certainly have taken notice of the same improprieties in the petition which I have now done, I hope you will use your extensive influence to prevent the consequences intended to flow from it. I am, Dr. Sir, with the greatest respect Yr. very hble Servt.
John B: Smith.
